Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.

Response to Amendment
The amendment filed March 10, 2021 has been entered.  Claims 9-11, 17-19 are amended.  Claims 1-8 have been canceled.  Claim 21-26 is new Currently, claims 9-26 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed March 10, 2021, with respect to the rejection(s) of claim(s) 9-20 under 35 U.S.C. 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nielson et al. (US PG Pub 2003/0120164).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both “range” ([0026]) and “logic flow chart” ([0029]).  

Specification
The disclosure is objected to because of the following informalities: Reference number 34 is used to reference different components in the drawings ([0026], [0029]).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for comparing each cardiac waveform with from the perturbation signal 12b (see paragraph [0031] of the published application), does not reasonably provide enablement for comparing each cardiac waveform with simultaneously detected perturbation signals from the system sensor 12c.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The originally filed specification regards the perturbations detected by the system sensor 12c as “system perturbations” such as battery charge and operational readiness requirements ([0028]).  These system perturbations are not described anywhere in the specification as being compared to a cardiac waveform to identify if the perturbation signal causes the cardiac anomaly to become a substantial cardiac anomaly.  Therefore, simply referencing “perturbation signal” (e.g. claim 9 line 27, 11-12, 17, 19, 21, 26) in the claims suggests applicant is attempting to claim and make use of system perturbations in this manner, which is not enabling.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "acceptable range of values", “acceptable time interval range”, “cardiac anomaly” and “substantial cardiac anomaly” in claims 9, 17 and 21 is a relative term which renders the claim indefinite.  acceptable" and “anomaly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Figure 4 and para. [0026] of the published application attempt to provide a definition of what is considered “acceptable” but heavily relies on the drawings.  When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  See MPEP 2125.  
Furthermore, the specification does not support how to determine a cardiac anomaly.  As mentioned above, the specification attempts to define what is considered “acceptable” and relies on the drawings to show an anomaly 24’, t’Q. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000).  See MPEP 2125.
The specification does not describe how to determine if a cardiac anomaly is substantial.  It sates a determination of substantiality is that the perturbation was minimal but does not provide specifics toward determination of how the perturbation was minimal, what is the threshold of when a perturbation is considered minimal, for one in the art to make use of the invention.

Claim 9 recites the limitation "the cardiac anomaly" in lines 27-28.  With the cancelation of certain limitations from the claim, there is now insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the cardiac anomaly" in lines 26-27.  With the cancelation of certain limitations from the claim, there is now insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “simultaneously detected perturbation signals” and "a perturbation signal" in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing the perturbation signals detected from the perturbation sensor or from the system sensor.
Claims 17 and 21 are rejected for insufficient antecedent basis for the same reasons as claim 9.
Claim 11 recites the limitation "a perturbation signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this claim is referencing claim 9 or introducing a new perturbation signal.
Claim 12 recites the limitation “the s" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing the perturbation signals detected from the perturbation sensor or from the system sensor of claim 9.
Claim 19 recites the limitation “a perturbation” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing the perturbation signals detected from the perturbation sensor or from the system sensor of claim 17.
Claim 21 recites the limitation “a particular perturbation” in line 25.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing the perturbation signals detected from the perturbation sensor or from the system sensor.
Claim 26 recites the limitation “perturbations” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is referencing the perturbation signals detected from the perturbation sensor or from the system sensor of claim 21.
Claims 8-16, 18-20, 22-26 are rejected for being dependent on claims 9, 17 and 21 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie et al. (US PG Pub 2010/0298656) in view of Nielsen et al. (US PG Pub 2003/0120164) and John et al. (US PG Pub 2013/0237869).
Regarding claims 9, 11-14, 16-17, 19-20, 21-26, McCombie et al. discloses a method, non-transitory, computer-readable medium and system for monitoring and evaluating cardiac anomalies 
Regarding claim 10, McCombie et al. discloses wherein the measurable parameters of cardiac waveform from the heart muscle are selected from the group consisting of waveform shape characteristics, amplitudes within the waveform, the repetition rate of heart function cycles in the waveform, variability of the waveform shape, discontinuities in the waveform, and variability of the repetition rate ([0068]; fig. 3).
Regarding claims 15, 18, McCombie et al. does not expressly disclose the cardiac sensor is implanted in the torso of the patient.  John et al. teaches it is well known in the art for cardiac signal detection sensors to part of an implantable system ([0088]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCombie et al. and try the method with an implantable cardiac sensor as taught by John et al. as such a modification would be reasonably predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792